J-S61042-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                     Appellee             :
                                          :
                     v.                   :
                                          :
KYLE DAVID PARADISE,                      :
                                          :
                     Appellant            :    No. 626 MDA 2015

        Appeal from the Judgment of Sentence Entered April 1, 2015,
            in the Court of Common Pleas of Lancaster County,
           Criminal Division, at No(s): CP-36-CR-0004603-2014

BEFORE:       PANELLA, WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:           FILED DECEMBER 02, 2015

      Kyle David Paradise (Appellant) appeals from the judgment of

sentence imposed following his convictions of driving under the influence of

alcohol (DUI) and driving while operating privilege is suspended or revoked

(DUI-related). We affirm.

      The trial court summarized the relevant factual history of this matter

as follows.

            On July 27, 2014, at approximately 12:45 a.m., Officer
      Bradley Reddinger of the Manheim Township Police Department
      was on routine patrol in a marked police car in Lancaster
      Township, Lancaster County. Manheim Township police patrol
      Lancaster Township pursuant to an agreement between the two
      townships. While driving on North President Avenue toward
      Marietta Avenue, Officer Reddinger observed a stationary blue
      Toyota Matrix in the left turn lane, preparing to make a left turn
      onto Buchanan Avenue.

          Officer Reddinger ran the Toyota’s license plate through his
      computer system which returns information from PennDOT.

*Retired Senior Judge assigned to the Superior Court.
J-S61042-15


     Officer    Reddinger    passed   the   Toyota    while    traveling
     approximately 10 to 15 miles an hour, and observed through an
     open rear window of the vehicle that a white male,
     approximately 20 to 30 years old, was driving the Toyota. There
     is a street lamp near the intersection of North President and
     Buchanan Avenues, and Officer Reddinger was able to get a
     good look at the driver for about three or four seconds. About
     five to ten seconds after Officer Reddinger entered the vehicle’s
     license plate into his computer, and before his patrol car reached
     the intersection of North President and Marietta Avenues,
     information was displayed showing that the registered owner,
     Kyle David Paradise, a 30 year old male, had a DUI suspended
     driver’s license.

           Officer Reddinger made a U-turn to pursue the Toyota
     since based on his observation he concluded the driver matched
     the description of the registered owner.       Officer Reddinger
     activated his lights and caught up to the Toyota on Buchanan
     Avenue. The Toyota pulled over in the area of Buchanan Avenue
     and West End Avenue, which is outside Lancaster Township and
     inside Lancaster City. Officer Reddinger did not contact the
     Lancaster City Bureau of Police nor did officers from the City’s
     police department respond to the traffic stop.

           Officer Reddinger approached the Toyota and noticed that
     [Appellant], the same male he had observed driving it on North
     President Avenue, was still in the driver’s seat. [Appellant]
     provided a state identification card and told Officer Reddinger
     that his license was suspended for a previous DUI. Officer
     Reddinger noticed the smell of an alcoholic beverage coming
     from the vehicle and asked [Appellant] to step outside the
     vehicle to determine whether the smell of alcohol was coming
     from [Appellant] or another occupant of the Toyota. [There were
     four other people in Appellant’s vehicle—a 20-to-30-year-old
     male in the front passenger seat and three females in the back
     seat.] Officer Reddinger and [Appellant] walked across the
     street to the sidewalk adjacent to Buchanan Park.

           Officer Reddinger has had training and experience in the
     detection of impaired drivers. Officer Reddinger noticed that
     [Appellant] was exhibiting signs of impairment in that he had
     bloodshot eyes, slurred speech and an odor of an alcoholic
     beverage coming from his breath. Officer Reddinger



                                    -2-
J-S61042-15


     administered three field sobriety tests on a flat, dry, level
     surface which was lit by streetlights, the Officer’s flashlight and
     his patrol car spotlight. These tests were the horizontal gaze
     nystagmus test (“HGN”), the walk and turn or heel to toe test,
     and the one[-]leg stand test. [Appellant] showed six out of six
     possible indicators for impairments on the HGN, four indicators
     of impairment on the walk and turn test, and no indicators of
     impairment on the one-leg stand test. Officer Reddinger
     administered a preliminary breath test (“PBT”) to [Appellant]
     using the Alco Sensor-FST. The Court took judicial notice that
     the Alco Sensor-FST was approved by the Department of Health
     as a pre-arrest breath testing device pursuant to 44 Pa. B. 4277
     (July 5, 2014). The PBT showed a reading of .138 percent blood
     alcohol. Officer Reddinger then arrested [Appellant] for driving
     under the influence of alcohol.

Trial Court Opinion, 6/2/2015, at 2-4 (footnotes and citations omitted).

     On November 14, 2014, Appellant filed a pre-trial motion challenging

the propriety of the vehicle stop and seeking to suppress the evidence

obtained therefrom. On February 2, 2015, following a hearing, the trial court

denied Appellant’s motion. A non-jury trial followed. At the conclusion of

trial, the court found Appellant guilty of both DUI and driving under

suspension.   On April 1, 2015, Appellant was sentenced to a term of nine

months’ intermediate punishment, the first 30 days of which was to be

served on work release, and the remaining time on house arrest with

electronic monitoring. This timely filed appeal followed. Both Appellant and

the trial court complied with the mandates of Pa.R.A.P. 1925.

     Appellant raises three issues for our review.

     1. Whether reasonable suspicion to stop Appellant’s vehicle
     existed where the stop was based [solely] on the fact that the
     operating privilege of one of the two registered owners, a male



                                    -3-
J-S61042-15


      age 30, was suspended and two individuals meeting the general
      description of the owner, males age 20 -30, were seen sitting in
      the front seat of the car by a police officer while the car was
      being driven?

      2. Whether the extra-territorial stop of Appellant’s vehicle in
      Lancaster City by the Manheim Township Police, based [solely]
      upon the facts that the operating privilege of one of the two
      registered owners, a male, was suspended when two males
      meeting that general description of the owner were seen in the
      front seat of the car, violated the Municipal Police Jurisdiction Act
      [(MPJA)], 42 PA.C.S. § 8951 et seq., and requires suppression of
      the evidence obtained as a result of the stop?

      3. Whether the admission of the uncalibrated test results of an
      unapproved pre[-]arrest breath test device at the suppression
      hearing was an abuse of discretion and under the circumstances
      an error of law?

Appellant’s Brief at 6 (unnecessary capitalization and trial court answers

omitted).

      Our scope and standard for reviewing an order denying a motion to

suppress is as follows:

      We are limited to determining whether the lower court’s factual
      findings are supported by the record and whether the legal
      conclusions drawn therefrom are correct. We may consider the
      evidence of the witnesses offered by the Commonwealth, as
      verdict winner, and only so much of the evidence presented by
      defense that is not contradicted when examined in the context of
      the record as a whole. We are bound by facts supported by the
      record and may reverse only if the legal conclusions reached by
      the court were erroneous.

Commonwealth v. Hughes, 908 A.2d 924, 927 (Pa. Super. 2006).

      Following our review of the certified record, the parties’ briefs, and the

relevant law, we conclude that the opinion of the Honorable James P. Cullen




                                      -4-
J-S61042-15


states findings of fact that are supported by the record, evidences no abuse

of discretion or errors of law, and thoroughly and correctly addresses and

disposes of Appellant’s issues and supporting arguments.     Accordingly, we

adopt the trial court’s opinion, filed on June 2, 2015, as our own, and affirm

Appellant’s judgment of sentence on the basis of that opinion. The parties

shall attach a copy of the trial court’s June 2, 2015 opinion in the event of

further proceedings.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/2/2015




                                    -5-
                                                                                          Circulated 11/16/2015 09:15 AM




     IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                               CRIMINAL                                                    ,-
                                                                                            )>
                                                                                            7-
                                                                                            C")
                                                                                            :P-
   COMMONWEALTH OF PENNSYLVANIA                                                             o»
                                                                                                       1--------9'----
                                                                                              rrl    N        11
________                   __,,s,-. ----------Ne;-46QJ                     ...2Q-'I.Ll,-4-. --~=·---


                                              OPINION SUR APPEAL

          On October 24, 2014, the District Attorney of Lancaster County filed an information

   charging Defendant, Kyle David Paradise, with one count of driving underthe influence of

   alcohol" and one count of driving while operating privilege is suspended or revoked (DUI

   related).2 On November 14, 2014, Defendant filed a pre-trial motion seeking to suppress

   the evidence against him. On February 2, 2015, a hearing on Defendant's motion was held
                                                                .      .
   and, after the motion was denied, a non-jury trial followed. At the conclusion of the trial,

   the Court found Defendant guilty of both charges.

          On April 1, 2015, after a presentence investigation, Defendant was placed on the

   intermediate punishment program for a total of nine months with the first 30 days to be

   served on work release followed by 150 days of house arrest with electronic monitoring.

   Defendant was also ordered to pay a fine of $1,750, costs and to comply with other

   conditions of supervision.           (N.T. 4/1/2015, pp. 12-14).   On April 8, 2015, Defendant

   appealed to the Superior Court. Defendant filed his statement of errors complained of on

   appeal on April 22, 2015, in which he claims that the traffic stop of his vehicle was not

   supported by reasonable suspicion, that the "extra-territorial" stop of his vehicle was not


          175   Pa. C.S. § 3802(b).

         275
                Pa. C.S. § 1543(b)(1.1)(i).
                                                                                   Circulated 11/16/2015 09:15 AM




     supported by probable cause and violated 42 Pa. C.S. § 8953 (a)(2) and that the Court

     erred in allowing testimony of the results of a pre-arrest breath test.

                                         Factual Background

----fhe-evidence-pres·enteu---e-stablished-th-eroHowing.                 OnJuiy27~2U'14,         at

     approximately 12:45 a.m., Officer Bradley Reddinger of the Manheim Township Police

     Department was on routine patrol in a marked police car in Lancaster Township, Lancaster

     County.   (N.T. 2/2/2015, pp. 5-6, 12).      Manheim Township police patrol Lancaster

     Township pursuant to an agreement between the two townships; (Id. at 13). While driving

     on North President Avenue toward Marietta Avenue, Officer Reddinger observed a

     stationary blue Toyota Matrix in the left turn lane, preparing to make a left turn onto

     Buchanan Avenue. (Id. at 6).

            Officer Reddinger ran the Toyota's license plate through his computer system which

     returns information from PennDOT. (Id. at 7). Officer Reddinger passed the Toyota while

     traveling approximately 1 Oto 15 miles an hour, and observed through an open rear window

     of the vehicle that a white male, approximately 20 to 30 years old, was driving the Toyota.

     (Id. at 7-8). There is a street lamp near the intersection of North President and Buchanan

     Avenues, and Officer Reddinger was able to get a good look at the driver for about three or

     four seconds. (Id. at 8-9). About five to ten seconds after Officer Reddinger entered the

     vehicle's license plate into his computer, and before his patrol car reached the intersection

     of North President and Marietta Avenues, information was displayed showing that the




                                                   2
                                                                                                     Circulated 11/16/2015 09:15 AM




        registered owner, Ky!e David Paradise, a 30 year old male, had a DUI suspended driver's

        license.s   (Id. at 9-10).

                Officer Reddinger made a U-turn to pursue the Toyota since based on his

_ __..o~bserva.tionJ:iacor::icludedJhec.dr:iv-er-matc/:ted-t/:te-desGr-iptior-i'-0f-the-r-egist_er-ea-0wner-;-f/d-.    ----

       at 10). Officer Reddinger activated his lights and caught up to the Toyota on Buchanan

       Avenue. The Toyota pulled over in the area of Buchanan Avenue and West End Avenue,

     . which is outside Lancaster Township and inside Lancaster City. (Id. at 10-13). Officer

        Reddinger did not contact the Lancaster City Bureau of Police nor did officers from the

       City's police department respond to the traffic stop. (Id. at 43-44).

                Officer Reddinger approached the Toyota and noticed that Defendant, the same

       male he had observed driving it on North President Avenue, was still in the driver's seat.

       (Id. at 14). Defendant provided a state identification card and told Officer Reddinger that

       his license was suspended for a previous DUI. (Id. at 18). Officer Reddinger noticed the

       smell of an alcoholic beverage corning from the vehicle and asked Defendant to step

       outside the vehicle to determine whether the smell of alcohol was coming from Defendant

       or another occupant of the Toyota.4 (Id. at 17). Officer Reddinger and Defendant walked

       across the street to the sidewalk adjacent to Buchanan Park. (Id. at 18, 20).

                Officer Reddinger has had training and experience in the detection of impaired

       drivers. (Id. at 15-16). Officer Reddinger noticed that Defendant was exhibiting signs of


               3At trial, it was determined that the vehicle had a second registered owner, a female named

       Angela Bio. (N.T. 2/2/2015, pp. 39-40). Ms. Blo's information did not appear on Officer Reddinger's
       computer system. (Id. at 40). This fact does not affect the outcome of the case as Officer Reddinger saw
       the operator for a sufficient time to tell that the driver was a male. (Id. at pp. 7-10).

                4There
                     were four other people in Defendant's vehicle-a 20 to 30 year old male in the front
       passenger seat and three females in the back seat. (N.T. 2/2/2015, p. 17, 37).
                                                              3
                                                                                                    Circulated 11/16/2015 09:15 AM




       impairment in that he had bloodshot eyes, slurred speech and an odor of an alcoholic

       beverage coming from his breath. (Id. at 15-16, 18). Officer Reddinger administered three

       field sobriety tests on a flat, dry, level surface which was lit by streetlights, the Officer's

__   __,_,_fla=s=-h=light
                       and his patrol car spo_tlighL.c(ld._aL19=20).-1]1ese'"tests.:.wer:e-tl:le.ct:1Gr:i:rnntal-Qa.2;e------·

       nystagmus test ("HGN'\ the walk and turn or heel to toe test, and the one leg stand test.

       (Id at 19). Defendant showed six out pf six possible indicators for impairment5 on the HGN,

       four indicators of impairment on the walk and turn test,6·and no indicators of impairment on

      the one-leg stand test." (Id. at 22, 26-27). Officer Reddinger administered a preliminary

       breath test ("PBT") to Defendant using the Alco-sensor FST. (Id. at 32). The Court took

      judicial notice that the Alco Sensor-FST was approved by the Department of Health as a

       pre-arrest breath testing device pursuant to 44 Pa. B. 4277 (July 5, 2014). (Id. at 32-33).

      The PBT showed a reading of .138 percent blood alcohol. (Id. at 33). Officer Reddinger

      then arrested Defendant for driving under the influence of alcohol. (Id.).

                                                       Discussion

               Defendant contends that the stop of his Vehicle was not supported by reasonable

      suspicion or probable cause. In orderto establish reasonable suspicion of a Vehicle Code

      violation under 75 Pa. C.S. § 6308 (b), a police officer must be able to point to specific and

      articulable facts which led the officer to suspect that a violation has occurred.'


              5officer Reddinger's training suggests that a person who shows at least four out of six indicators
      on the HGN has a high likelihood of impairment. (N.T. 2/2/2015, p. 21-22).

              6 At least two indicators of impairment on this test suggest a person is likely intoxicated.   (N.T.
      2/2/2015, p. 26-27).

               1At least two indicators of Impairment on the one leg stand test suggest a person is likely
      intoxicated. (N.T. 2/2/2015, p. 28).

                                                             4
                                                                             Circulated 11/16/2015 09:15 AM




Commonwealth v. Holmes, 609 Pa. 1, 11-13, 14 A3d 89, 95-96 (2011). The court

considers the totality of the circumstances and must afford due weight to the specific,

reasonable inferences drawn from the facts in light of the officer's experience. Id.

Probable cause ls.a.more demanding_standar:d-than-r:easonable-SuspiGieA-ant¥exists------

"where the facts and circumstanceswithin the officer's knowledge are sufficient to warrant

a person of reasonable caution in the belief that an offense has been or is being

committed". Commonwealth        v. Martin, 101 A.3d 706, 721 (Pa. 2014); see a/so

Commonwealth v. Gayle, 673 A.2d 927, 931 (Pa. Super. 1996). The existenceof probable

cause only requires a probability, and not a prima facie showing, of criminalactivityand the

totality of the circumstances facing the officer must be considered. Martin, 101 A.3d at

721. Section 6308(b) of the Vehicle Code provides that:

       (b) Authority of police officer.--Whenever a police officer is engaged in a
       systematic program of checking vehicles or drivers or has reasonable suspicion
       that a violation of this title is occurring or has occurred, he may stop a vehicle,
       upon request or signal, for the purpose of checking the vehicle's registration,
       proof of financial responsibility,vehicle identification number or engine number
       or the driver's license, or to secure such other information as the officer may
       reasonably believe to be necessaryto enforce the provisions of this title.

75 Pa. C.S. § 6308(b).

      The Superior Court has interpretedthis section to sometimes require that a police

officer possess probable cause and not merely reasonable suspicion to initiate a traffic

stop, depending on the investigative nature of the stop. Commonwealth v. Wilson, 111
A.3d 747, 754 (Pa. Super. 2015) (citing Commonwealth v. Feczko, 10 A.3d 1285, 1291

(Pa. Super. 2010) (en bane)). Reasonablesuspicion of criminal activity or of a violation of

the Vehicle Code under section 6308(b) will not justify a traffic stop where the driver's

detention cannot serve an investigatory purpose related to the suspected violation.
                                        5
                                                                                     Circulated 11/16/2015 09:15 AM




        Feczko, 1 O A.3d at 1290-91 ("If Tetry" allows an investigative stop based on reasonable

        suspicion, there must be something to investigate."); see also Commonwealth v. Sands,

        887 A.2d 261, 270 (Pa. Super. 2005).

------Wher-ec~elie&effieer-&are-faeed:-with-a~nen-investigable!!_vielatien-;--they-are-required----

        to possess probable cause to believe that a violation has occurred before stopping a

        vehicle. Feczko, 10 A.3d at 1291 (citing Commonwealth v, Chase, 599 Pa. 80, 94, 960
A.2d 108, 116 (2008)). A "non-investlqable"violation is a violation for which evidence

        thereof is not likely to be discovered by a subsequent investigation or detention of the

        driver at a motor vehicle stop. See Chase, 599 Pa. at 94, 960 A.2d at 115-116; see also

        Sands, 887 A.2d at 270 (notingthat a violation such as driving at an unsafe speed is non-

        investigable and requires probable cause to stop a vehicle for such violation: "It is hard to

        imagine that an officer following a vehicle whose driver is suspected of drivingat an unsafe

        speed would discover anything further from a stop and investigation ....        [TJhe officer

        either does or does not have probable cause to believe there has been a violation of the

        Vehicle Code. A subsequent stop of the vehicle is not likely to yield any more evidence to

        aid in the officer's determination."). Vehicle Code violations such as reckless driving,

        having an obscured license plate and driving at an unsafe speed are "non-Investlqable"

        violations of the Vehicle Code, and probable cause is required to initiate a traffic stop

        based on these violations. Wilson, 111 A.3d at 754-755.

               However, reasonable suspicion is sufficient to stop a vehicle for suspected DUI

        since the driver's detention almost invariably leads to further evidence of that offense such



               8Terry   v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968).
                                                              6
                                                                                Circulated 11/16/2015 09:15 AM




as the strong odor of alcohol, slurred speech and blood shot eyes. Sands, 887 A.2d at

270. Likewise, when a police officer learns that the owner of a vehicle has a suspended

license, and the operator of that vehicle matches the description ofthe owner provided by

PennDOT, reasonable susP-icion exists to stop the driver_fowp.ernting_under::.acsuspended-----

license. Commonwealth v. Hilliar, 943 A.2d 984, 992 (P~. Super. 2008).

       The Municipal Police Officer Jurisdiction Act ("MPJA"), 42 Pa. C. S. §§ 8951 et seq.,

provides in pertinent part:

       (a) General rule.--Any duly employed municipal police officer who is within this
       Commonwealth, but beyond the territorial limits of his primary jurisdiction, shall
       have the power and authority to enforce the laws of this Commonwealth or
       otherwise perform the functions of that office as if enforcing those laws or
       performing those functions within the territorial limits of his primary jurisdiction in
       the following cases:



       2) Where the officer is in hot pursuit of any person for any offense which was
       committed, or which he has probable cause to believe was committed, within his
       primary jurisdiction and for which offense the officer continues in fresh pursuit of
       the person after the commission of the offense.

42 Pa.C.S. § 8953(a)(2).

       Technical violations of the MPJA's probable cause requirement set out in section

8953(a)(2) do not always warrant the suppression of inculpatory evidence. Hilliar, 943 A.2d

at 992; Commonwealth v. Arroyo, 686 A.2d 1353, 1354 (Pa. Super. 2006); see also

Commonwealth v. O'Shea, 523 Pa. 384, 398-400, 567 A.2d 1023, 1030 (1989) (approving

a case by case determination of the appropriateness of excluding evidence obtained in

violation of section 8953 of the MPJA. depending on all the circumstances, including the

intrusiveness of the police conduct, the extent of deviation from the letter and spirit of the

MPJA, and the prejudice to the accused).
                                              7
                                                                                           Circulated 11/16/2015 09:15 AM




        In Arroyo, a police officer stopped a vehicle at approximately 2 a.m. on the basis

that the driver appeared to be in violation of 75 Pa.C.S. § 1503 (c)(1).9 Arroyo, 686 A.2d at

1353-1354. The officer first saw the driver and initiated the_traffi.c_siop_b_y---1urn.ing_or:1-bis

patrol car llgnts wrtmnffis own JUnsafctron. la:-Rowever, me venicle travelled for another

quarter-mile and finally stopped outside the officer's jurisdiction.            Id. The Superior Court

found that the stop was valid and supported at least by reasonable suspicion. Id. at 1354.

The Court held that "when an officer activates his emergency lights and initiates a stop of a

vehicle within his primary jurisdiction, the fact that the vehicle eventually comes to rest

beyond the limits of the officer's jurisdiction does not establish a violation of the Statewide

Municipal Police Jurisdiction Act. This is so even when the stop was initiated based upon a

reasonable suspicion of a violation, rather than based upon probable cause." Id.

        In Hilliar, the Superior Court refused to suppress evidence arising from a traffic stop

despite finding a violation of the same probable cause requirement that Defendant
                           I




complains of in this case. Hilliar, 943 A.2d at 992. In Hilliar, a police offlcer.wlthin his own

jurisdiction in West York Borough, ran the defendant's license plate and determined that

the owner of the vehicle, a male, had a suspended license. Id. at 987-988. The officer

observed that the driver was also a male, and appeared to be the same age as the

owner."?      Id. The officer concluded that the driver was the owner of the vehicle and

decided to stop the vehicle while it was still within the officer's jurisdiction. Id. at 988. Prior


        975 Pa.C.S. § 1503 (c)(1) makes it an offense for a junior license holder (license holder under 18

years of age) to drive on a public highway from 11 p.m. until 5 a.m. unless accompanied by a spouse 18
years or older, a parent, or a person in loco parentis.

        10While the arresting officer knew that the vehicle's owner was a "middle aged man", the specific
age that was provided to the officer is not stated. See Hilliar, 943 A.2d at 989-990.
                                                     8
                                                                                                Circulated 11/16/2015 09:15 AM




        to the stop, another police officer, from the same jurisdiction, happened to be coming down

        the road in the opposite direction and was contacted by the arresting officer while both

        officers were stopped at a traffic light. Id. The other police officer was able to confirm, by

--IGGking-fmm::.the-cfr-eAt.:.0f-=-the.:.vehiele~-haHt-ie-Efriver-ap1Jeared-"tcl"be:.the-same-age-'as-'that

        provided by PennDOT.         Id. However, the arresting officer allowed the vehicle to travel

        through an upcoming intersection and into the next jurisdiction, since he thought that it

        would be safer for himself and the defendant if the vehicle would be stopped past an

        upcoming intersection. Id.

               The Superior Court found that there was reasonable suspicion, but not probable

        cause, for the arresting officer to suspect that the defendant was driving with a suspended

        license. Id. at 990. The Court noted· that section 8953(a)(2) of the MPJA applied and

        required that the arresting officer possess probable cause prior to stopping the vehicle. Id.

        Despite finding that the officer did not possess probable cause to believe that the

        defendant had a suspended license, the Court refused to suppress the evidence arising

       from the traffic stop finding· suppression to be a "remedy all out of proportion to the

       violation". Id. at 992, (citing Commonwealth v. Mason, 507 Pa. 396, 407, 490 A.2d 421,

       426 (1985) (holding that suppression of evidence is not an appropriate remedy for every

       violation of the Pennsylvania Rules of Criminal Procedure concerning searches and

       seizures)). The Court stated that suppression of the evidence would grant the defendant a

       technical windfall for no good reason, and suppression was not warranted by the officer's

        minor infraction of the MPJA. Id. at 992. The Court utilized the case-by-case approach"


               11Commonwealth    v. O'Shea, 523 Pa. 384, 398-400, 567 A.2d 1023, 1030 (1989).
                                                           9
                                                                                         Circulated 11/16/2015 09:15 AM




and noted that "the MPJA is to be construed liberally to achieve its purpose so as

'to promote public safety while maintaining police accountability to local authority; it is not

ntended.to erect imp_eoelrable_jurjs_dictio.naLwalJs_b_eoe_fiting_only_cri minals_hiddenJn..their.--.           ··· ---·-··-   _

s°Fiadows'~"Tct:af9W(c1t1ng
                          Commonwealffiv.Tehman,                     582 Pa. 200, 870 A.2d 818, 820
(2005)).

        At the outset, the Court notes that only reasonable suspicion, and not probable

cause, of a Vehicle Code violation is requiredto justify the traffic stop in this case. Officer

Reddinger stopped Defendant's vehicle because he suspectedthatDefendantwasdriving

with a DUI related suspended license.12 (N.T. 2/2/2015, p. 10). Since this offense is

precisely the type of violation which a subsequent stop and investigation of a vehicle's

driver is likely to confirm or dispel,13 it is unlike those "non-investigable" offenses which

require probable cause to justify a vehicle stop. Sands, supra.

        Officer Reddinger possessed reasonablesuspicion that Defendantwas driving on a

DUI related suspended license. Like the officer in Hilliar, Officer Reddinger had a good

opportunity to discern that Defendant's sex and age matched the description of the

vehicle's registered owner. Although the arresting officer in Hilliar had the benefit of

another officer's observation to confirm that the driver matched the description of the

registered owner, in this case Officer Reddingerhad a clear and unobscured line of sight

from which he identified Defendant's sex and approximate age. Officer Reddingercredibly




        1275 Pa.C.S. § 1543 (b}(1 ).
        130fficer Reddinger requested Defendant's licensing credentials to determine Defendant's identity.

(N.T. 2/2/2015, p. 14).
                                                    10
                                                                                                  Circulated 11/16/2015 09:15 AM




         testified that he got a good look at Defendant, for several seconds, as he drove in close

         proximity to Defendant's stationary Toyota. (N.T. 2/2/2015, pp. 7-9). Defendant's Toyota

..   __was_s.to.pp_ed_near:.a..s.t[e.et.lamp.,_andDff.i.cerJ~e.ddinger-was_ablato-telLthat.Defendant-waS-----····· --·-···-···

         driving, was"a   male: and was app-roximateiy.20 to 3Cl"years old ... (/d. at 7~8)·.· .Wile~ Officer             ···---

         Reddinger's computer relayed information that the vehicle's owner, a 30_year old male, had

         a suspended license, he concluded that the driver of the vehicle was the registered owner.

          Under these circumstances, this conclusion was reasonable and sufficient to establish

         reasonable suspicion. Officer Reddinger's personal observation of Defendant matched the

         owner's description, and Defendant's control of the vehicle suggested he was the vehicle's

         owner.

                  Had Defendant's vehicle come to a stop within Lancaster Township, the Court's

         inquiry into the legality of the vehicle stop's inception would be at an end. However, since

         Defendant's vehicle crossed into Lancaster City's jurisdiction, section 8953(a)(2) of the

         MPJA, requiring that Officer Reddinger possess probable cause that a motor vehicle

         violation has occurred within his jurisdiction prior to stopping a vehicle outside his

         jurisdiction, applies. See Hilliar, 943 A.2d at 990. Although, as in Hilliar, Officer Reddinger

         did not have probable cause to believe that Defendant was driv_ing with a suspended

         license before initiating the traffic stop, suppression of the evidence arising from this stop is

         unwarranted.

                  In this case, Defendant's vehicle was stopped outside of Officer Reddinger's

        jurisdiction because of the five to ten second computer delay in displaying Defendant's

         license suspension.       (N.T. 2/2/2015 pp. 9-11). When Officer Reddinger learned of the

                                                            11
                                                                                        Circulated 11/16/2015 09:15 AM




          suspended license, he activated his emergency lights to make a U-turn on North President

          Avenue to turn and stop Defendant's vehicle on Buchanan Avenue. (Id. at 10). At that

         time, Defendant had alread~ turned down Buchanan Avenue and was heading              toward or..;               _
-----·nactalready-crosse-ctinfcrtan'castef-Cif      .

                  Officer Reddinger,   like the police officers in Hilliar and Arroyo, possessed

          reasonable suspicion to stop Defendant's vehicle based on his personal observations of

         Defendant while he and Defendant were both inside his own jurisdiction. He also initiated

         the pursuit within his own jurisdiction. As in Hilliar and Arroyo, Officer Reddinger stopped

         Defendant outside of his jurisdiction without any misconduct on the Officer's part. In Hilliar

         and Arroyo, officers stopped the defendants outside their respective jurisdictions for safety

         reasons and due to the defendant's refusal to stop, respectively. In this case, the short

         delay between Officer Reddinger's personal observation of Defendant on the road and the

         confirmation that his driver's license was suspended was attributable to the computer

         delay.

                  Officer Reddinger activated his lights and made a U-turn in pursuit of Defendant as

         soon as his computer relayed Defendant's license suspension information. (N. T. 2/2/2015,

         pp. 10-11).    Defendant was stopped no more than a few blocks from the border of

         Lancaster Township and Lancaster City. (Id. at 12-13).          In light of the Pennsylvania

         Supreme Court's holding in O'Shea, supra, and the Superior Court's holdings in Hilliar and

         Arroyo, it would be a "remedy all out of proportion to the violation" to suppress the evidence

         due to lack of probable cause occasioned by a fortuitous computer delay over which

         Officer Reddinger had no control. As the Superior Court stated in Hilliar, the MPJA is to be

                                                        12
                                                                                           Circulated 11/16/2015 09:15 AM




             construed liberally to promote public safety without erecting impenetrable jurisdictional

             walls. Accordingly, the minor violation of the MPJA here does not warrant suppression.

                    Defendant's final claim of error is that the Court improperly allowed testimony                -··-------
-·--------------

     --r-egarcling-the-resultsc0f.:.the'Preliminar\FBreath-"fest(11PB1j-:-Befehdantc-onteilas-tnanne          ·

             Alco-Sensor FST PBT did not "meet the requirements of 75 Pa.C.S. § 1547(c) and the

             regulations issued pursuant thereto." This claim lacks merit.

                    The section of the Vehicle Code cited by Defendant, 75 Pa.C.S. § 1547(c), applies

             to breath testing offered in evidence against a defendant at trial, but does not apply to pre-

             arrest breath tests offered to establish probable cause to arrest. See Commonweaith v.

             Brigidi, 607 Pa. 329, 335-336, 6 A.3d 995, 998-999 (2010). In this case, the results of the

             PBT were not admitted asevldence in Defendant's non-jury trial. (N.T. 2/2/2015, pp. 99-

             101 ). The Court only considered the results of the PBT at the hearing on Defendant's

             suppression motion to determine whether or not Officer Reddinger had probable cause to

             arrest Defendant for driving under the influence of alcohol. (N.T. 2/2/2015, pp. 97-98).

             The Vehicle Code permits the use of a PBTwhich is approved by the Department of Health

             for the purpose of determining probable cause to arrest. See 75 Pa.C.S. § 1547(k); Brigidi~
607 Pa. at 335-36; 6 A.3d at 998-999; see also Commonwealth v. Myrtetus, 580 A.2d 42,

             47 (Pa. Super. 1990). The Court took judicial notice thatthe Alco Sensor FST is approved

             by the Department of Health for use as a pre-arrest breath testing device pursuant to 44

             Pa. B. 4277 (July 5, 2014). (N.T. 2/2/2015, pp. 32-33). The Court made it clear that it

             would not consider the testimony regarding impairment, including the results of the PBT

             elicited at the hearing on Defendant's suppression motion, at Defendant's non-jury trial.

                                                          13
                                                                                                   Circulated 11/16/2015 09:15 AM




            (Id. at 99-101 ).   The Court did consider testimony regarding the tests performed on

            samples of Defendant's blood to determine the presence of alcohol and the test results.

            (Id. at 101-114).
-----·-····--·---      ·-----------------------                                                                  ---····     ···-·-··-···

                . . The Court-submits.this   opinion_as.Jfla.tr:iaLco.urt.:0pinion"r:equir:edc:by~ulec..:1-925(a.)

           of the Pennsylvania Rules of Appellate Procedure.


                                                                BY THE COURT:

                                                         ~-r!-~
           Date:      June 2, 2015                      UAMES           P. CULLEN, JUDGE


           Attest:

           Copies to: Office of the District Attorney /
                      Christopher Patterson, Esquire




                                                           14
                                                                      Circulated 11/16/2015 09:15 AM




                IN THE SUPERlOR COURT OF PENNSYLVANIA

                                MIDDLE DISTRJCT

COMMONWEAL TH OF PENNSYLVANIA
                                                -----------·------·----------···-·
              vs.                                   : No 626 of2015

KYLE DAVIDPARDISE


                          CERTIFICATE OF SERVICE

        I hereby certify that I have today caused to be served two (2) copies of the

foregoing "Brief for Appellant" upon the person and in the manner indicated

below, which satisfies the requirements of Pa. R.A.P 121:

        Service by hand delivery:

        Julie Slabinski
        Assistant District Attorney
        Lancaster County Courthouse
        50 N. Duke Street
        Lancaster, PA 17602

                                       Law Office of Christ



                                              Christ her M. Patterson
                                              Attorney for Appellant
                                              Attorney I.D. # 2787 4
                                              134 N. Lime Street
                                              Lancaster, PA 1 7 602
                                              (717) 299-2301

Date:   1/v/<